Citation Nr: 1730164	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for right shoulder osteoarthritis prior to July 25, 2011, higher than 20 percent prior to June 1, 2016, and higher than 10 percent since then, to include the propriety of the reduction.

2. Entitlement to an initial rating higher than 10 percent for left knee osteoarthritis.

3. Entitlement to service connection for neck muscle spasms.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

6. Entitlement to an extension of a temporary total convalescence rating beyond one month for left knee surgery.



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from April 3 to May 15, 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  The August 2011 rating decision granted service connection for right shoulder osteoarthritis and left knee osteoarthritis.  The April 2013 rating decision denied service connection for muscle spasms in the neck, headaches, and a right knee disability.

In May 2015, the Board remanded these matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran was provided November 2015 VA examinations for his increased rating claims pursuant to the Board's May 2015 remand.  Since then, the United States Court of Appeals for Veterans Claims (Court), issued a decision in Correia v. McDonald, 28 Vet. App 158 (2016), holding that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

The range of motion testing from the November 2015 VA examinations does not comply with the requirements of Correia, specifically with regards to testing for pain on both active and passive motion, and testing the paired joint.  Therefore, new VA examinations are needed for both the right shoulder and left knee osteoarthritis on appeal.

The Veteran was also provided November 2015 examinations pursuant to the Board remand for his service connection claims.  However, after review of the examination reports, the Board finds additional examinations are needed.  With regard to the Veteran's right knee disability, the examiner stated there was no study or evidence to relate the etiology of pathology of one joint as caused by a pathology at another joint.  However, the examiner failed to discuss the impact the Veteran's noted abnormal range of motion of both knees and any potential favoring of one side might affect the other.  As well, the examiner stated there was no documentation of treatment or management for a neck disability during and proximate to military service; however, the examiner did not consider the Veteran's treatment records for his neck beginning several months following his discharge from service.  Therefore, the Board finds that right knee and neck examinations provided are inadequate because they are incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  Additional opinions should be provided on remand.

The medical evidence of record suggests the Veteran's headaches may be related to his neck disability.  Therefore, the Board finds that the Veteran's claim for service connection for headaches is inextricably intertwined with the claim for service connection for neck muscle spasms.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for service connection for headaches must be deferred pending the resolution (development and readjudication) of the neck claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the disabilities on appeal; this specifically includes treatment records from the VA Medical Center in Salisbury, North Carolina from September 2015 to the present and from Wake Forest Baptist Medical Center from December 2015 to the present.

2. After completing directive (1), the AOJ should arrange for a VA shoulder evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected right shoulder osteoarthritis.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right shoulder, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the right shoulder and the paired left shoulder.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3. After completing directive (1), the AOJ should arrange for a VA knee evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected left knee osteoarthritis.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left knee, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the left knee and the paired right knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

4. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's current neck disability.  The examiner should identify all neck disabilities.  Based on the record, the examiner should provide a response to the following for each of the identified neck disabilities:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a neck disability related to service?  In making this determination, the examiner should comment on the Veteran's post-service medical records, beginning in September 2002, noting neck pain.

Detailed reasons for all opinions should be provided.

5. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's right knee disability.  The examiner should identify all right knee disabilities.  Based on the record, the examiner should provide a response to the following for each of the identified disabilities:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right knee disability is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right knee disability is proximately due to his service-connected left knee osteoarthritis?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right knee disability has been aggravated by his service-connected left knee osteoarthritis?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.  The examiner is asked to specifically comment on the abnormal range of motion of both knees noted on the November 2015 VA examination and any potential impact favoring of the left knee might affect the right knee.

3. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims, performing all additional development deemed necessary.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




